EXHIBIT 10.1
PURCHASE AGREEMENT
     This Purchase Agreement (this “ Agreement”) is entered into as of
September10, 2008, by and between Comprehensive Care Corporation, a Delaware
corporation (the “ Company”), and Robert Lange (the “ Purchaser”), with respect
to the following facts:
FACTS
     WHEREAS, the Company desires to issue, and the Purchaser desires to
purchase Shares of Company Common Stock in the aggregate amount of $75,000 on
the terms and conditions set forth in this Agreement.
     WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “ Securities
Act”), and Rule 506 of Regulation D (“ Regulation D”) as promulgated by the
United States Securities and Exchange Commission under the Securities Act.
AGREEMENT
     NOW THEREFORE, in consideration of, and incorporating the facts set forth
above, the representations, warranties, conditions and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
ARTICLE I
PURCHASE
     1.1     Purchase. Purchaser hereby agrees to purchase 300,000 shares of
common stock for the sum of $75,000. The Purchaser shall pay to the Company
$75,000 (the “ Purchase Price”), and the Company shall issue and deliver the
Shares.
     1.2     Deliveries.
     (a)     On the date hereof, the Company shall issue, deliver or cause to be
delivered to the Purchaser the following:
     (i)     This Agreement, duly executed by the Company;
     (ii)     A stock certificate representing 300,000 Shares of Common Stock,
or an irrevocable instruction to the Transfer Agent to issue such Shares.
     (b)     The Purchaser shall deliver or cause to be delivered to the Company
the following:
     (i)     This Agreement, duly executed by the Purchaser; and

 



--------------------------------------------------------------------------------



 



     (ii)     The Purchase Price as set forth in Section 1.1, in United States
Dollars and in immediately available funds, by bank check or wire transfer to an
account designated in writing by the Company for such purpose.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1     Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser that, except as set forth in the SEC
Reports (as defined below):
     (a)     Organization and Qualification. The Company is an entity validly
existing and in good standing under the laws of the State of Delaware, and is
duly qualified to conduct business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary or appropriate,
except where the failure to be so qualified or in good standing, as the case may
be, individually or in the aggregate, have not and could not reasonably be
expected to result in (i) a material and adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material and
adverse effect on the results of operations, assets, prospects, business or
financial condition of the Company, or (iii) a material and adverse impairment
to the Company’s ability to perform on a timely basis its obligations under any
Transaction Document (a “ Material Adverse Effect”).
     (b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further corporate action is required by the Company, its Board of Directors
or its stockholders. Each Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
     (c)     No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby or thereby do not and will not (i) conflict
with or violate any provision of the Company’s certificate of incorporation or
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which

-2-



--------------------------------------------------------------------------------



 



any property or asset of the Company is bound, except to the extent that such
conflict, default, termination, amendment, acceleration or cancellation right
could not reasonably be expected to have a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchaser herein, of any
self-regulatory organization to which the Company or its securities are subject,
or by which any property or asset of the Company is bound, except to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect).
     (d)     Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required by applicable state securities laws, (ii) the
filing of a Notice of Sale of Securities on Form D with the Commission under
Regulation D of the Securities Act, (iii) the filing of any requisite notices or
applications to any applicable Trading Market for the issuance and sale of the
Shares and the listing of the Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, and (iv) those that have
been made or obtained prior to the date of this Agreement.
     (e)     Issuance of the Shares. The Shares, when issued pursuant to this
Agreement in accordance with the terms of the Transaction Documents, are or will
be duly and validly issued, fully paid and nonassessable, free and clear of all
liens other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws and shall not be subject to
preemptive or similar rights of stockholders. Assuming the accuracy of the
representations and warranties of the Purchaser, the Shares will be issued in
compliance with all applicable federal and state securities laws.
     (f)     SEC Reports. The Company has filed all reports required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, since the end of Company’s most recent fiscal year (the foregoing
materials being collectively referred to herein as the ” SEC Reports” and
together with this Agreement, the “ Disclosure Materials”). As of their
respective dates, or to the extent corrected by a subsequent restatement, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
     (g)     Litigation. There is no pending action which adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Purchased Securities.
     (h)     Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth herein, no registration under the
Securities Act is required for the transaction pursuant to the Transaction
Documents.

-3-



--------------------------------------------------------------------------------



 



     (i)     No Directed Selling Efforts or General Solicitation. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has conducted any “general solicitation” or “general advertising” (as those
terms are used in Regulation D) in connection with the offer or sale of the
Purchased Securities.
     (j)     Investment Company. The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     2.2     Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company as follows:
     (a)     Organization; Authority. The Purchaser is an individual with the
requisite capacity and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out Purchaser’s obligations hereunder and thereunder. Each of this
Agreement and the Transaction Documents has been duly executed by the Purchaser,
and when delivered by the Purchaser in accordance with terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
     (b)     Investment Intent. The Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
Purchaser’s own account for investment purposes only and not with a view to or
for distributing or reselling such Shares or any part thereof, without
prejudice, however, to the Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Shares under the Securities Act or under an exemption from such registration and
in compliance with applicable federal and state securities laws. Subject to the
immediately preceding sentence, nothing contained herein shall be deemed a
representation or warranty by the Purchaser to hold the Shares for any period of
time. The Purchaser is acquiring the Shares hereunder in the ordinary course of
business. The Purchaser does not have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute any of the Shares.
     (c)     Purchaser Status. At the time the Purchaser was offered the
Purchased Securities, it was, and at the date hereof it is, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. The Purchaser is
not a registered broker-dealer under Section 15 of the Exchange Act.
     (d)     Experience of the Purchaser. The Purchaser, either alone or
together with Purchaser’s representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Purchased
Securities, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Purchased
Securities and, at the present time, is able to afford a complete loss of such
investment.

-4-



--------------------------------------------------------------------------------



 



     (e)     Access to Information. The Purchaser acknowledges that Purchaser
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as Purchaser has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Purchased Securities and the merits and risks of investing in
the Purchased Securities; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.
     (f)     Residency. The Purchaser’s principal place of permanent residence
is set forth immediately below the Purchaser’s name on the signature page
hereto.
     (g)     Prohibited Trading Activities. Since the earlier to occur of
(i) the time that the Purchaser was first contacted by the Company or any other
Person regarding an investment in the Company and (ii) the 10th Trading Day
prior to the date of this Agreement, neither the Purchaser nor any Affiliate of
the Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or Shares discretion relating to the Purchaser’s investments or trading
or information concerning the Purchaser’s investments, including in respect of
the Purchased Securities, or (z) is subject to the Purchaser’s review or input
concerning such Affiliate’s investments or trading (collectively, “ Trading
Affiliates”) has directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with the Purchaser or Trading Affiliate,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities) (each, a “ Prohibited Transaction”). The Purchaser shall not, and
shall cause its Trading Affiliates not to, engage, directly or indirectly, in a
Prohibited Transaction or in any financial transaction that in any way changes
the Purchaser’s or its Trading Affiliates’ economic position in the Company
during the period from the date hereof until the Effectiveness Date. The
Purchaser agrees that it will not use any of the Purchased Securities acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. The Purchaser
acknowledges that it is aware that the Commission has published its position
that covering a short position established prior to effectiveness of a resale
Registration Statement with Shares included in such Registration Statement would
be a violation of Section 5 of the Securities Act.
     (h)     Independent Investment Decision. The Purchaser has independently
evaluated the merits of Purchaser’s decision to purchase Purchased Securities
pursuant to the Transaction Documents, and the Purchaser confirms that Purchaser
has not relied on the advice of any other Purchaser’s business and/or legal
counsel in making such decision. Purchaser further acknowledges that there may
be material non-public information regarding Company and its business, financial
condition and operations that has occurred or changed since the filing of the
most recent SEC Report or is otherwise not required to be publicly disclosed in
the SEC Reports. Purchaser accepts responsibility for the possibility that such
information exists and has not been provided to Purchaser, and Purchaser has not
relied upon the absence of any such information in making the decision to invest
in the Purchased Securities. The Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to

-5-



--------------------------------------------------------------------------------



 



the Purchaser in connection with the purchase of the Purchased Securities
constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Purchased
Securities.
ARTICLE III
OTHER AGREEMENTS OF THE PARTIES
     3.1     Compliance with Laws.
     (a)     Transfer of Purchased Securities. Notwithstanding any other
provision of this Article IV, the Purchaser covenants that the Purchased
Securities may only be disposed of pursuant to an effective Registration
Statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws. In connection with any transfer of
the Purchased Securities other than pursuant to an effective Registration
Statement, pursuant to Rule 144 or in connection with a pledge as contemplated
in Section 4.1(b), except as otherwise provided herein, the transferor will
provide to the Company an opinion of counsel selected by the transferor, which
counsel and the form and substance of which opinion shall be reasonably
satisfactory to the Company and its legal counsel, to the effect that such
transfer does not require registration of such transferred Purchased Securities
under the Securities Act. Notwithstanding the foregoing, the Company hereby
consents to and agrees to register on the books of the Company and with its
Transfer Agent, without any such legal opinion, except to the extent that the
Transfer Agent requests such legal opinion, any transfer of Purchased Securities
by a Purchaser to an Affiliate of the Purchaser, provided that the transferee
agrees to the terms and conditions of the Purchased Securities, certifies to the
Company that it is an “Accredited Investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Purchased Securities.
     (b)     Legends. Certificates evidencing the Purchased Securities and any
Shares of Common Stock underlying the Purchased Securities will contain the
following legend, until such time as they are not required under this agreement
or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

-6-



--------------------------------------------------------------------------------



 



     The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in some or all of the legended
Purchased Securities, in compliance with applicable securities laws, pursuant to
a bona fide margin agreement in connection with a bona fide margin loan. Such a
pledge would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but such legal opinion shall be required
in connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No advance notice shall be required of such
pledge but Purchaser’s transferee shall promptly notify the Company of the
pledge. The Purchaser acknowledges that the Company shall not be responsible for
any pledges relating to, or the grant of any security interest in, any of the
Purchased Securities or for any agreement, understanding or arrangement between
the Purchaser and its pledgee or secured party.
     (c)     Acknowledgement. The Purchaser acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell the
Purchased Securities or any interest therein without complying with the
requirements of the Securities Act. To provide further assurance in connection
with de-legending, the Purchaser hereunder commits that it will continue to hold
the Purchased Securities in Purchaser’s own name, and not in the name of a
nominee, until such time as the Purchased Securities are duly and properly sold
in compliance with all relevant securities laws. Both the Company and its
Transfer Agent, and their respective directors, officers, employees and agents,
may rely on this subsection (d) and the Purchaser hereunder will indemnify and
hold harmless each of such persons from any breaches or violations of this
paragraph.
     3.2     Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Purchased Securities hereunder for working capital and general
corporate purposes.
ARTICLE IV
DEFINITIONS
     4.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
     ” Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Purchaser will be
deemed to be an Affiliate of the Purchaser.
     ” Business Day” means a day, other than a Saturday, Sunday or federal
holiday.
     ” Closing” means the closing of the purchase and sale of the Shares.
     ” Commission” means the United States Securities and Exchange Commission.

-7-



--------------------------------------------------------------------------------



 



     ” Common Stock” means the Common Stock of the Company, and also includes
any securities into which the Common Stock may hereafter be reclassified.
     ” Control” (including the terms “controlling”, “controlled by” or “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
     ” Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.
     ” GAAP” means U.S. generally accepted accounting principals as applied by
the Company.
     ” Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
     ” Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
     ” Purchased Securities” means the Shares issued pursuant to this Agreement.
     ” Regulation D” has the meaning set forth in the Facts.
     ” Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     ” Shares” means the shares of Common Stock to be issued to the Purchaser
pursuant to this Agreement.
     ” Short Sales” include, without limitation, all “short sales” as defined in
Rule 3b-3 of the Exchange Act and Rule 200 promulgated under Regulation SHO
under the Exchange Act, whether or not against the box, and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers having the effect of hedging the securities or investment made under
this Agreement.
     ” Trading Day” means a day on which the Common Stock is listed or quoted on
any Trading Market; provided, that in the event that the Common Stock is not
listed or quoted on any Trading Market, then Trading Day shall mean a Business
Day.

-8-



--------------------------------------------------------------------------------



 



     ” Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ National Market, the NASDAQ Capital Market
or OTC Bulletin Board, on which the Common Stock is listed or quoted for trading
on the date in question.
     ” Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder
and incorporated herein.
     ” Transfer Agent” means the current or any successor stock transfer agent
for the Company.
ARTICLE V
MISCELLANEOUS
     5.1     Fees and Expenses. The Company and the Purchaser shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any and all other expenses incurred by such party in connection with
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Purchased Securities.
     5.2     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile, email (provided the
sender receives a machine-generated confirmation of successful transmission) at
the facsimile number specified in this Section prior to 5:00 p.m. (Pacific time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (Pacific time) on any Trading Day, (c) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The address and facsimile numbers for such notices and communications are
those set forth on the signature page hereto, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.
     5.3     Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
     5.4     Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to

-9-



--------------------------------------------------------------------------------



 



express their mutual intent, and no rules of strict construction will be applied
against any party. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.
     5.5     Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser. The Purchaser may assign its rights hereunder in whole or in part to
any Person to whom the Purchaser assigns or transfers any Purchased Securities
in compliance with this Agreement and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Purchased
Securities, by the terms and conditions of this Agreement.
     5.6     No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     5.7     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.
     5.8     Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Purchased Securities.
     5.9     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.10     Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.11     Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled

-10-



--------------------------------------------------------------------------------



 



to specific performance under the Transaction Documents. The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation (other than in connection with any action for a temporary restraining
order) the defense that a remedy at law would be adequate.
     5.12     Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents. At or after the Closing, and without
further consideration, the Company and the Purchaser will execute and deliver to
the other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
     IN WITNESS WHEREOF, the parties hereto have caused this Subscription and
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

         
 
  COMPREHENSIVE CARE CORPORATION
 
       
 
  By:   /s/ Robert J. Landis
 
       
 
  Name:   Robert J. Landis
 
       
 
  Title:   CFO
 
       
 
       
 
  PURCHASER:    
 
       
 
  Signature:   /s/ Robert A. Lange
 
       
 
  Name:   Robert A. Lange
 
       
 
       
 
  PURCHASER’S ADDRESS FOR NOTICE:
 
       
 
  Street:   1806 Hickory St.
 
       
 
  City/State/Zip:    St. Louis, MO 63104
 
       
 
  Attention:   Robert A. Lange
 
       
 
  Telephone No.:
 
       
 
  Facsimile No.:    
 
       

-11-